Taliaferro, J.
The plaintiffs bring suit upon a promissory note, dated fourth of November, 1861, for the sum of $3100, payable five months after date, drawn by Hughes, Hylleston & Co., to their own order and indorsed by them and also by the defendants. At the *131maturity of tlie note, its payment was extended four months by consent of parties. An acknowledgment of tbe obligation was entered upon tbe note by tbe drawers on tbe fifth of November, 1866, but not by any of tbe other parties.
The defense is prescription, which must prevail. Suit was instituted against the defendants on the fourth of December, 1867, and citation was served on them tbe second November, 1868, more than five years having intervened between the time fixed by the extension of payment in 1862 and service of citation.
It is therefore ordered that the judgment of the district court sustaining the plea of prescription bo affirmed, with costs in both courts.